PROSPECTUS T. Rowe Price PRINX PRSMX TRSXX Summit Municipal Income Fund Summit Municipal Intermediate Fund Summit Municipal Money Market Fund March 1 2011 Municipal money and bond funds for investors seeking tax-exempt income. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Summit Municipal Income Fund 1 Summit Municipal Intermediate Fund 6 Summit Municipal Money Market Fund 11 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 16 Useful Information on Distributions and Taxes 21 Transaction Procedures and Special Requirements 26 Account Maintenance and Small Account Fees 30 3 More About the Funds Organization and Management 31 More Information About the Funds and Their InvestmentRisks 33 Investment Policies and Practices 38 Disclosure of Fund Portfolio Information 50 Financial Highlights 50 4 Investing with T. Rowe Price Account Requirements and Transaction Information 55 Opening a New Account 56 Purchasing Additional Shares 59 Exchanging and Redeeming Shares 60 Rights Reserved by the Funds 62 Information About Your Services 63 T. Rowe Price Brokerage 65 Investment Information 66 T. Rowe Price Privacy Policy 67 SUMMARY T . Rowe Price Summit Municipal Income Fund Investment Objective The fund seeks a high level of income exempt from federal income taxes. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee NONE Maximum account fee $10a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.50% Distribution and service (12b-1) fees 0.00% Other expenses 0.00% Total annual fund operating expenses 0.50% a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
